DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiners. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010
(Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using webscreens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of the nonstatutory double patenting as being unpatentable over claims 1-11 of Patent No. US 11,005,739. Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below. The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table below.

           This application 17/225,212
               Patent US 11,005,739
Claim 1/7/13. A method for managing system hardware configuration data and system hardware connection data for a wireless communications network, comprising:
 
a/ extracting predetermined system hardware configuration data and system hardware connection data in a first format from at least one of a plurality of input sources that are 5input sources within the wireless communications network; 



















b/ converting the extracted predetermined system hardware configuration data and system hardware connection data in the first format into a generic data format; 

c/ storing the predetermined system hardware configuration data and system hardware connection data in the generic data format within a data array; 

d/ 10selecting an output format of a predetermined plurality of output formats for the predetermined system hardware configuration data and system hardware connection data, wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted; 







e/ 15generating the predetermined system hardware configuration data and system hardware connection data in the selected output format from the stored predetermined system hardware configuration data and system hardware connection data within the data array in the generic data format; and 

f/ outputting the generated predetermined system hardware configuration data and 20system hardware connection data in the selected output format.


Claim 2/7/17. wherein the at least one of the plurality of input source types provides a first file type of a plurality of file types.

Claim 3/8/18. wherein the first file type comprises at least one of a PDF file, a TXT file and an XLS file.  

Claim 4/9/19. wherein the at least one input source comprises a live data source.  

Claim 5/11/15. wherein the step of extracting further comprises: 

a/ 21RADN60-3 5229PATENTselecting the at least one input source within the wireless communications network from the plurality of input source that are input sources within the wireless communications network; 

b/ 5accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source, at least a portion of the data comprising the predetermined system hardware configuration data and system hardware connection data in the first format; 

c/ 10harvesting a portion of data within the selected input source within the wireless communications network containing the predetermined system hardware configuration data and system hardware connection data in the first format;  

Claim 6/10/12/14/16. wherein the input source comprises at least one of a PDF file, a text file, an XLS file, a path calculation data sheet, a microwave path data sheet and a device configuration table.

Claim 1/6/11. A method for managing network system hardware configuration data and system hardware connection data for a wireless communications network, comprising/system/system: 

a/ selecting an input source within the wireless communications network of a plurality of input source types that are source types within the wireless communications network; 
accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source, at least a portion of the data comprising predetermined system hardware configuration data and system hardware connection data in a first format; 
a/ harvesting the portion of the data within the selected input source within the wireless communications network containing the predetermined system hardware configuration data and system hardware connection data in the first format; extracting the predetermined system hardware configuration data and system hardware connection data in the harvested portion of the data; 

b/ converting the extracted predetermined system hardware configuration data and system hardware connection data in the first format into a generic data format; 

c/ storing the predetermined system hardware configuration data and system hardware connection data in the generic data format within a data array; 

d/ selecting an output format of a predetermined plurality of output formats for the predetermined system hardware configuration data and system hardware connection data, wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted, further wherein the selected output format comprises one format of a plurality of formats, the plurality of formats consisting of a data table format, a document template format, a label format, a predetermined file type format and a backup and restore file format; 

e/ generating the predetermined system hardware configuration data and system hardware connection data in the selected output format from the stored predetermined system hardware configuration data and system hardware connection data within the data array in the generic data format; and 

f/ outputting the generated predetermined system hardware configuration data and system hardware connection data in the selected output format.


Claim 2/7. wherein the input source provides a first file type of a plurality of file types.

Claim 3/8. wherein the first file type comprises at least one of a PDF file, a TXT file and an XLS file.

Claim 4/9. wherein the input source comprises a live data source.

Claim 1/6/11. 
…

a/ selecting an input source within the wireless communications network of a plurality of input source types that are source types within the wireless communications network; 

b/ accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source, at least a portion of the data comprising predetermined system hardware configuration data and system hardware connection data in a first format; 


c/ harvesting the portion of the data within the selected input source within the wireless communications network containing the predetermined system hardware configuration data and system hardware connection data in the first format; …
Claim 5/10. wherein the input source comprises at least one of a PDF file, a text file, an XLS file, a path calculation data sheet, a microwave path data sheet and a device configuration table.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 8, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano Garcia et al. (Pub. No. US 2020/0186473), hereinafter Serrano Garcia, in view of Martin et al. (Pub. No. US 2019/0087718). 

Claim 1. 	Serrano Garcia discloses a method for managing system hardware configuration data and system hardware connection data for a wireless communications network (Parag. [0014-0015]; (The art teaches a method that is at least based on the insight that a telecommunication network, for example a self-organizing network, SONs, is able to perform more efficient in case an increase in amount of traffic in a cell is predicted. Such a prediction can, for example, be used for adjusting parameters, such as emission power, antenna tilt, etc., by obtaining information about social events from external sources. Information about events such as popularity and venue of the event is used to predict the number of people attending said event. This information may then be used to alter the parameters of particular cell or cells within a telecommunication network such that the network is able to function effectively while the event occurs. i.e., the obtained information is used to configure the network (e.g., hardware devices))), comprising: 
extracting predetermined system hardware configuration data and system hardware connection data in a first format from at least one of a plurality of input sources that are 5input sources within the wireless communications network (Parag. [0031]; (The art teaches that once the information (e.g., geographical data which indicates the position of access nodes (i.e., network parameter data) is received from the sources (i.e., input sources), the data is extracted)); 
converting the extracted predetermined system hardware configuration data and system hardware connection data in the first format into a generic data format (Parag. [0031]; (The art teaches formatting the received information (e.g., geographical data which indicates the position of access nodes (i.e., network parameter data) into a predefined uniform data structure. This step is based on the insight that it would be advantageous to format all received event information into a consistent format before processing it further. Once the information is received from the sources, the data is extracted and a common formatting is applied to it));  
storing the predetermined system hardware configuration data and system hardware connection data in the generic data format within a data array (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format)));  
10wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted  (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer (i.e., outputting the data))); 
15generating the predetermined system hardware configuration data and system hardware connection data in the selected output format (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer)) from the stored predetermined system hardware configuration data and system hardware connection data within the data array in the generic data format (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format))); and  
outputting the generated predetermined system hardware configuration data and 20system hardware connection data in the selected output format (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer (i.e., outputting the data))).  
Serrano Garcia doesn’t explicitly disclose selecting an output format of a predetermined plurality of output formats for the predetermined system hardware configuration data and system hardware connection data.  
		However, Martin discloses selecting an output format of a predetermined plurality of output formats for the predetermined system hardware configuration data and system hardware connection data (Parag. [0074]; (The art teaches that the output interleave module 314 is configured to perform a rearrangement operation to produce data that is in a predetermined order. This may comprise sorting and/or transposing the received data. The data generated by the last of the layers is provided to the output module 208 where it is converted to the desired output format for the current hardware pass)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Serrano Garcia to incorporate the teaching of Martin. This would be convenient for providing the output data in a format that is readable by the receiver such as a maintenance engineer. 

Claim 2. 	Serrano Garcia in view of Martin discloses the method of Claim 1, 
Serrano Garcia further disclose wherein the at least one of the plurality of input source types provides a first file type of a plurality of file types (Parag. [0030]; (The art teaches that the format in which the information being the geographic data and temporal data are provided may differ from one source to another which requires formatting (i.e., the data is received in a first format type of a plurality of types))).   

Claim 5. 	Serrano Garcia in view of Martin discloses the method of Claim 1,
Serrano Garcia further discloses wherein the step of extracting further comprises: 21RADN60-3 5229PATENT 
selecting the at least one input source within the wireless communications network from the plurality of input source that are input sources within the wireless communications network (Parag. [0013], Parag. [0023], and Parag. [0049]; (The art teaches requesting information from a source of the plurality of sources such as social media platforms and databases (i.e., it is known in the art that social media platforms and databased are in communication within a wireless communications network)));  
5accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source (Parag. [0016-0017]; (The art teaches acquiring information from the source, wherein the data is associated with the source)), at least a portion of the data comprising the predetermined system hardware configuration data and system hardware connection data in the first format (Parag. [0016-0018], Parag. [0021], Parag. [0024-0025], Parag. [0030]; (The art teaches that the data comprises geographical data and temporal data. The geographical data indicates the position of access nodes (i.e., network parameter data), such as base station, within a telecommunication network. The geographical area is indicated with particular cell identification, like cell numbers.  As such, the geographical area refers to the actual cells of the telecommunication network. The art also teaches that the format in which the information being the geographic data and temporal data are provided may differ from one source to another which requires formatting (i.e., the data is received in a first format)));  
10harvesting a portion of data within the selected input source within the wireless communications network (Parag. [0016-0017] and Parag. [0028]; (The art teaches acquiring and gathering information (e.g., geographical data which indicates the position of access nodes (i.e., network parameter data)) from the source)) containing the predetermined system hardware configuration data and system hardware connection data in the first format (Parag. [0030]; (The art teaches that the format in which the information being the geographic data and temporal data are provided may differ from one source to another which requires formatting (i.e., the data is received in a first format))).  
 
Claim 7. 	Serrano Garcia discloses a system for managing system hardware configuration data and system hardware connection data (Parag. [0014-0015]; (The art teaches a method that is at least based on the insight that a telecommunication network, for example a self-organizing network, SONs, is able to perform more efficient in case an increase in amount of traffic in a cell is predicted. Such a prediction can, for example, be used for adjusting parameters, such as emission power, antenna tilt, etc., by obtaining information about social events from external sources. Information about events such as popularity and venue of the event is used to predict the number of people attending said event. This information may then be used to alter the parameters of particular cell or cells within a telecommunication network such that the network is able to function effectively while the event occurs. i.e., the obtained information is used to configure the network (e.g., hardware devices))), comprising: 
a database for storing predetermined system hardware configuration data and system hardware connection data in a generic format within a data array (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format)));  
5a processor coupled to the database; and a memory coupled to the processor, the memory storing a plurality of instructions for execution by the processor (Parag. [0059]), the plurality of instructions including:  
instructions for extracting predetermined system hardware configuration data and system hardware connection data in a first format from at least one of a 10plurality of input sources that are input sources within the wireless communications network (Parag. [0031]; (The art teaches that once the information (e.g., geographical data which indicates the position of access nodes (i.e., network parameter data) is received from the sources (i.e., input sources), the data is extracted)); 
instructions for converting the extracted predetermined system hardware configuration data and system hardware connection data in the first format into a generic data format (Parag. [0031]; (The art teaches formatting the received information (e.g., geographical data which indicates the position of access nodes (i.e., network parameter data) into a predefined uniform data structure. This step is based on the insight that it would be advantageous to format all received event information into a consistent format before processing it further. Once the information is received from the sources, the data is extracted and a common formatting is applied to it)); 22RADN60-3 5229PATENT 
instructions for storing the predetermined system hardware configuration data and system hardware connection data in the generic data format within a data array in the database (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format))); 
wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer (i.e., outputting the data)));  
instructions for generating the predetermined system hardware configuration data and system hardware connection data in the selected output 25format (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer)) from the stored predetermined system hardware configuration data and system hardware connection data within the data array in the generic data format (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format))); and 
instructions for outputting the generated predetermined system hardware configuration data and system hardware connection data in the selected output 30format (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer (i.e., outputting the data))).  
Serrano Garcia doesn’t explicitly disclose instructions for selecting an output format of a predetermined plurality of output formats for the predetermined system hardware configuration data and 20system hardware connection data. 
		However, Martin discloses instructions for selecting an output format of a predetermined plurality of output formats for the predetermined system hardware configuration data and 20system hardware connection data (Parag. [0074]; (The art teaches that the output interleave module 314 is configured to perform a rearrangement operation to produce data that is in a predetermined order. This may comprise sorting and/or transposing the received data. The data generated by the last of the layers is provided to the output module 208 where it is converted to the desired output format for the current hardware pass)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Serrano Garcia to incorporate the teaching of Martin. This would be convenient for providing the output data in a format that is readable by the receiver such as a maintenance engineer. 
 
Claim 8 is taught by Serrano Garcia in view of Martin as described for Claim 2.

Claim 11 is taught by Serrano Garcia in view of Martin as described for Claim 5.  

Claim 13. 	A system (Parag. [0014-0015]; (The art teaches a method that is at least based on the insight that a telecommunication network, for example a self-organizing network, SONs, is able to perform more efficient in case an increase in amount of traffic in a cell is predicted. Such a prediction can, for example, be used for adjusting parameters, such as emission power, antenna tilt, etc., by obtaining information about social events from external sources. Information about events such as popularity and venue of the event is used to predict the number of people attending said event. This information may then be used to alter the parameters of particular cell or cells within a telecommunication network such that the network is able to function effectively while the event occurs. i.e., the obtained information is used to configure the network (e.g., hardware devices))), comprising: 
a database for storing predetermined system hardware configuration data and system hardware connection data in a generic format within a data array (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format))); 
a system for managing network parameter data, comprising: 
5an interface for connecting with an input source (Parag. [0076]); 
a data extraction controller for extracting predetermined system hardware configuration data and system hardware connection data in a first format from a selected input source of a plurality of input sources through the interface (Parag. [0031]; (The art teaches that once the information (e.g., geographical data which indicates the position of access nodes (i.e., network parameter data) is received from the sources (i.e., input sources), the data is extracted)), for converting the extracted predetermined system hardware configuration data and 10system hardware connection data in the first format into the generic format (Parag. [0031]; (The art teaches formatting the received information (e.g., geographical data which indicates the position of access nodes (i.e., network parameter data) into a predefined uniform data structure. This step is based on the insight that it would be advantageous to format all received event information into a consistent format before processing it further. Once the information is received from the sources, the data is extracted and a common formatting is applied to it)), and for storing the predetermined system hardware configuration data and system hardware connection data in the generic format within the data array in the database (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format)));  
wherein the selected output format comprises a selected file type different from a file type from which the predetermined system hardware configuration data and system hardware connection data were extracted (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer (i.e., outputting the data))); 24RADN60-3 5229PATENT  
an output file generation controller for generating the predetermined system 20hardware configuration data and system hardware connection data in the selected output format (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer)) from the stored predetermined system hardware configuration data and system hardware connection data within the data array (Parag. [0085]; (The art teaches that the obtained information is stored following a common internal data structure independent from its original form. This internal format unifies the information.  Since the data is received from multiple sources, it is advantageous to ensure that all the available data is made available to the later stage in a uniform structure (i.e., format))); and 
an output interface for outputting the generated predetermined system hardware configuration data and system hardware connection data in the selected output format (Parag. [0043]; (The art teaches provide a list of events and associated network cells and nodes in a printable format (i.e., output format) such that it may be understood by a user such as a network operator or a maintenance engineer (i.e., outputting the data))).   
Serrano Garcia doesn’t explicitly disclose an output selection controller for selecting an output format of a predetermined plurality of output formats for the predetermined system hardware 15configuration data and system hardware connection data. 
		However, Martin discloses an output selection controller for selecting an output format of a predetermined plurality of output formats for the predetermined system hardware 15configuration data and system hardware connection data (Parag. [0074]; (The art teaches that the output interleave module 314 is configured to perform a rearrangement operation to produce data that is in a predetermined order. This may comprise sorting and/or transposing the received data. The data generated by the last of the layers is provided to the output module 208 where it is converted to the desired output format for the current hardware pass)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Serrano Garcia to incorporate the teaching of Martin. This would be convenient for providing the output data in a format that is readable by the receiver such as a maintenance engineer.

Claim 15. 	Serrano Garcia in view of Martin discloses the method of Claim 13, 
Serrano Garcia further discloses wherein the system for managing network parameter data further comprises: an input source selection controller for selecting the input source within the wireless communications network of the plurality of input source that are input sources within the wireless communications network (Parag. [0013], Parag. [0023], and Parag. [0049]; (The art teaches requesting information from a source of the plurality of sources such as social media platforms and databases (i.e., it is known in the art that social media platforms and databased are in communication within a wireless communications network))); and 
a file access controller for accessing the selected input source within the wireless communications network, the selected input source within the wireless communications network providing access to data associated with the selected input source (Parag. [0016-0017]; (The art teaches acquiring information from the source, wherein the data is associated with the source)), at least a portion of the data comprising predetermined system hardware configuration data and system hardware connection data in the first format (Parag. [0016-0018], Parag. [0021], Parag. [0024-0025], Parag. [0030]; (The art teaches that the data comprises geographical data and temporal data. The geographical data indicates the position of access nodes (i.e., network parameter data), such as base station, within a telecommunication network. The geographical area is indicated with particular cell identification, like cell numbers.  As such, the geographical area refers to the actual cells of the telecommunication network. The art also teaches that the format in which the information being the geographic data and temporal data are provided may differ from one source to another which requires formatting (i.e., the data is received in a first format))). 

Claim 17 is taught by Serrano Garcia in view of Martin as described for Claim 2.
  
Claims 3, 6, 9, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano Garcia et al. (Pub. No. US 2020/0186473), hereinafter Serrano Garcia, in view of Martin et al. (Pub. No. US 2019/0087718), and further in view of Byrne et al. (Patent No. US 8,732,853), hereinafter Byrne.

Claim 3.	Serrano Garcia in view of Martin discloses the method of Claim 2,
The combination doesn’t explicitly disclose wherein the first file type comprises at least one of a PDF file, a TXT file and an XLS file.  
However, Byrne discloses the method wherein the first file type comprises at least one of a PDF file, a TXT file and an XLS file (Column 7 line 6-7; (The art teaches that a file can include PDF, TXT, and XLS files).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Byrne. This would be convenient for providing a variety of file types to be accessed. 

Claim 6. 	Serrano Garcia in view of Martin discloses the method of Claim 1, 
The combination doesn’t explicitly disclose wherein the input source comprises at least one of a PDF file, a text file, an XLS file, a path calculation data sheet, a microwave path data sheet and a device configuration table. 
However, Byrne discloses wherein the input source comprises at least one of a PDF file, a text file, an XLS file, a path calculation data sheet, a microwave path data sheet and a device configuration table (Column 7 line 6-7; (The art teaches that a file can include PDF, TXT, and XLS files).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Byrne. This would be convenient for providing a variety of file types to be accessed.  

Claim 9 is taught by Serrano Garcia in view of Martin and Byrne as described for Claim 3.    

Claim 12 is taught by Serrano Garcia in view of Martin and Byrne as described for Claim 6.  

Claim 14 is taught by Serrano Garcia in view of Martin and Byrne as described for Claim 6. 

Claim 16 is taught by Serrano Garcia in view of Martin and Byrne as described for Claim 6.   

Claim 18 is taught by Serrano Garcia in view of Martin and Byrne as described for Claim 3. 

Claims 4, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano Garcia et al. (Pub. No. US 2020/0186473), hereinafter Serrano Garcia, in view of Martin et al. (Pub. No. US 2019/0087718), and further in view of Kapoor et al. (Patent No. US 9,311,048), hereinafter Kapoor.

Claim 4. 	Serrano Garcia in view of Martin discloses the method of Claim 1,
The combination doesn’t explicitly disclose wherein the input source comprises a live data source.  
However, Kapoor discloses the method wherein the input source comprises a live data 
(Data feeds in real-time) source (From Column 16 line 59 to column 17 line 3).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Kapoor. This would be convenient to provide data analysis in real time.  

Claim 10 is taught by Serrano Garcia in view of Martin and Kapoor as described for Claim 4.  

Claim 19 is taught by Serrano Garcia in view of Martin and Kapoor as described for Claim 4. 

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rivers (Patent No. US 10,382,486) – Related art in the area of managing tutorials and, more particularly, to curating tutorials based on historic user data, (Claim 1;  A computer-implemented method, comprising: by an event integration tool (“EIT”) implemented by computing hardware and configured to integrate information from a compliance and configuration control (“CCC”) tool with a security information and event management (“SIEM”) or logging tool, thereby providing a flexible output mechanism that allows a user or support engineer to customize the output from the CCC tool: reading, by the EIT, output format configuration data defining a user-selected output format selected from multiple output formats).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442